DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 10 recites “machine-accessible storage medium” that provide instructions that, when executed by a machine, will cause the machine to perform various operations.  This language has a broad scope and does not exclude a signal per se, or other forms of transitory storage medium.  
The PG Pub at [0052] states:
[0052] A tangible machine-readable storage medium includes any mechanism that provides (i.e., stores) information in a non-transitory form accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.). For example, a machine-readable storage medium includes recordable/non-recordable media (e.g., read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory devices, etc.). 
However, this definition is for a “tangible machine readable storage medium”, while the claim recites a “machine accessible storage medium”.  Furthermore, while this definition includes non-transitory forms, it is open ended and does not exclude a signal per se, or other forms of transitory storage medium.  Thus, the broadest, reasonable interpretation of the claim, in view of the specification, encompasses non-statutory subject matter. The Examiner suggests amending the claim to recite a “non-transitory” computer-readable storage medium or similar language.
Claims 11-18 are rejected because they depend from claim 10 and fail to further limit the scope in a manner to overcome the rejection.  

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
As discussed below in more detail, the art of record teaches the use of voxels, both physical and in computer simulations, and teaches the simulation of devices.  However, it does not appear to teach the particular implementation of the claimed method, namely the last two paragraphs in claim 1.
US 2011/0156720 (Di Stefano) at FIG. 1 teaches a physical voxel comprising: a frame 7 that can be used for stacking the physical voxel into a three-dimensional array with other instances of the physical voxel for physically simulating a photonic device.

    PNG
    media_image1.png
    660
    534
    media_image1.png
    Greyscale

In particular, it show an antenna 1 and an auxiliary magnetic field sensor 2 within the physical device.  See, for example:
[0046]: “The antenna 1, which acts as an electric field sensor, may be connected in series with an auxiliary magnetic field sensor 2”
It also illustrates a controller 5 coupled to the field detector.  See 
[0030]: “control means 5 for controlling its operation.”; [0060]: “control means 5 for selecting the desired operating mode”
It also illustrates control means 5, antenna 1 and magnetic field sensor 2, and adjustable amp 3 are all in or on the frame 7.  It also teaches measuring the local field response at the physical voxel with the antenna.  See, for example:
[0006]: “A primary object of the present invention is to provide a partial discharge detection device for detecting and measuring partial discharges …”).
FIG. 3a is a more detailed illustration of the electronic circuit.  

    PNG
    media_image2.png
    228
    477
    media_image2.png
    Greyscale

US 2014/0365188 (Doerr) teaches a simulation of EM wave propagation in electrical and optical systems.  See, for example, [0002]:
This disclosure relates generally to electromagnetic wave propagation. More particularly, this disclosure pertains to accurate and fast methods for simulating electromagnetic waves in electronic and optical circuits which employs an omnidirectional vectorial simulation and which measures all frequencies at once.
With regard to the use of voxels, see [0021]:
… Visualized as a cubic voxel, the electric field (E-field) components form edges of the cube, and the magnetic field (H-field) components form normals to the faces of the cube. A three-dimensional space lattice consists of a multiplicity of such Yee cells. An electromagnetic wave interaction structure is mapped into the space lattice by assigning appropriate values of permittivity to each electric field component, and permeability to each magnetic field component.
This is a computer simulation and not physical voxels.  Although this teaches use for electrical and optical circuits and teaches the use of EM waves (see [0002] above), it is computer modeling of the voxels and EM fields, and not a physical system for these elements.  See also [0018]:
By way of some additional background, we begin by noting that a finite-difference time domain (FDTD) simulation method was proposed by Yee in 1996 (See, e.g., K. S. Yee, "Numerical Solution of Initial Boundary Value Problems Involving Maxwell's Equations in Isotropic Media," IEEE Transactions on Antennas and Propagation, 1966.) It is a numerical analysis technique used for modeling computational electrodynamics. As those skilled in the art will readily appreciate, the FDTD method disclosed by Yee directly discretizes Maxwell's equations and simulates them in the time domain. It is a very accurate electromagnetic simulation and is widely used in a variety of electromagnetic problems from radio to optical frequencies.
See, for example, [0032] which discusses the operation of the simulation system:
… At the start of the simulation, an electromagnetic pulse is typically launched into the system and then the simulation calculates the pulse as it travels through the system. The pulse is advantageous because it keeps the active lists as short as possible and it allows simulation of many frequencies at once.

US 2011/0218775 (Czernuszenko) teaches the use of a 3D voxel structure for sampling and visualizing data describing a 3D space.  See, for example:
[0029] An exemplary embodiment of the present techniques comprises a method for providing a visualization of data describing a physical structure. The exemplary method comprises defining an unstructured grid that corresponds to a three-dimensional physical structure. The unstructured grid may comprise data representative of a property of interest. The exemplary method also comprises defining a probe as an object that comprises a set of topological elements, at least one of which does not share a common plane. The exemplary method additionally comprises providing a visualization of the unstructured grid data on the geometry defined by the probe.

[0066] As used herein, the term "structured grid" refers to a matrix of volume data points known as voxels. Structured grids may be used with seismic data volumes.

[0073] As used herein, the term "voxel" refers to the smallest data point in a 3D volumetric object. Each voxel has unique set of coordinates and contains one or more data values that represent the properties at that location. Each voxel represents a discrete sampling of a 3D space, similar to the manner in which pixels represent sampling of the 2D space. The location of a voxel can be calculated by knowing the grid origin, unit vectors and the i, j, k indices of the voxel. As voxels are assumed to have similar geometries (such as cube-shaped), the details of the voxel geometries do not need to be stored, thus structured grids require relatively little memory. However, dense sampling may be needed to capture small features, therefore increasing computer memory usage requirements.
However, as suggested in the sections cited above, these are not physical voxels, but rather a computer simulation.  See, for example, [0036]:
Exemplary computer systems according to the present techniques may comprise code that, when executed by the processor, is adapted to cause the processor to define a structured grid within a space defined by the probe. Such exemplary computer systems may also comprise code that, when executed by the processor, is adapted to cause the processor to produce a volume rendering within the structured grid.
Czernuszenko also teaches in the context of modeling for oil and gas fields, rather than photonic devices.  See, for example [0038]:
An exemplary embodiment of the present techniques relates to a method for producing hydrocarbons from an oil and/or gas field using a visualization of data describing a physical structure. 

The following art is generally representative of the field of simulation.  
US 7,098,908 and 7,248,258 (both to Acosta) disclose a system and method for analyzing and imaging 3D structured grids using ribbon sections. In one disclosed system, a ribbon section is produced which may include a plurality of planes projected from a polyline. The polyline includes one or more line segments preferably formed within a plane. The projected planes intersect the 3D volume data set and the data located at the intersection may be selectively viewed. The polyline may be edited or varied by editing or varying the control points which define the polyline. Physical phenomena represented within the three-dimensional volume data set may be tracked. A plurality of planes may be successively displayed in the three-dimensional volume data set from which points are digitized related to the structure of interest to create a spline curve on each plane. The area between the spline curves is interpolated to produce a surface representative of the structure of interest, which may for example be a fault plane described by the three-dimensional volume data set. This may allow a user to visualize and interpret the features and physical parameters that are inherent in the three-dimensional volume data set.
US 6,106,561 (Farmer) discloses a reservoir simulation grid that is based on a geologic model. The grid is produced by a simulation gridding program that includes a structured gridder. The structured gridder includes a structured areal gridder and a block gridder. The structured areal gridder builds an areal grid on an uppermost horizon of an earth formation by performing the following steps: (1) building a boundary enclosing one or more fault intersection lines on the horizon, and building a triangulation that absorbs the boundary and the faults; (2) building a vector field on the triangulation; (3) building a web of control lines and additional lines inside the boundary which have a direction that corresponds to the direction of the vector field on the triangulation, thereby producing an areal grid; and (4) post-processing the areal grid so that the control lines and additional lines are equi-spaced or smoothly distributed. The block gridder of the structured gridder will drop coordinate lines down from the nodes of the areal grid to complete the construction of a three dimensional structured grid. A reservoir simulator will receive the structured grid and generate a set of simulation results which are displayed on a 3D viewer for observation by a workstation operator. 
US 6,018,497 (Gunasekera) describes a system having a single grid made up of a mixture of structured and unstructured elements. Unstructured cells are used around wells because there is higher resolution data in these areas. Other areas are represented by regular grid cells. The software generates (i, j, k) indices for the whole grid, so at the end the grid has the characteristics of a structured grid and it may be classified as a semi-structured grid. In particular, a method and apparatus generates grid cell property information that is adapted for use by a computer simulation apparatus which simulates properties of an earth formation located near one or more wellbores. An interpretation workstation includes at least two software programs stored therein: a first program and a second simulation program which is responsive to output data produced from the first program for generating a set of simulation results. The set of simulation results are displayed on a workstation display monitor of the workstation. The first program will: receive well log and seismic data which indicates the location of each layer of a formation near a wellbore, and then grid each layer of the formation, the grid being comprised of a plurality of cells. The first program will then generate more accurate data associated with each cell, such as the transmissibility of well fluid through each cell. The more accurate data for each cell originating from the first program will be transmitted to the second simulation program. The second simulation program will respond to the more accurate data for each cell of the grid from the first program by generating a set of more accurate simulation results for each cell of the grid. The second simulation program will overlay the more accurate simulation result for each cell onto each of the corresponding cells of the grid which is being generated and displayed on the workstation display by the first program. As a result, the workstation will display each layer of the earth formation where each layer is gridded with a plurality of cells, and each cell has its own particular color which corresponds in numerical value to the particular more accurate simulation result (e.g., pressure or saturation) that corresponds to that cell. 
US 6,765,570 (Cheung) discloses a system and method for analyzing and imaging 3D volume data sets using a 3D sampling probe. According to a disclosed system, a number of sampling probes can be created, shaped, and moved interactively by the user within the whole 3D volume data set. As the sampling probe changes shape, size, or location in response to user input, the image is re-drawn at a rate so as to be perceived as real-time by the user. In this manner, the user is allegedly able to visualize and interpret the features and physical parameters that are inherent in the 3D volume data set. 
US 6,912,468 (Marin) discloses a method and apparatus for contemporaneous utilization of a higher order probe in pre-stack and post-stack seismic domains. The disclosed method includes initiating a higher order probe at a three-dimensional coordinate in a post-stack seismic volume and instantiating a pre-stack seismic data content for the higher order probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636